 



EXHIBIT 10.5
CAUSE NO. 05-11334

             
 
  PEPSICO, INC.   §   IN THE DISTRICT COURT
 
      §    
 
  Plaintiff,   §    
 
      §    
v.
      §    
 
      §     PIZZA INN, INC.   §    
 
      §    
 
  Defendant.   §    
 
      §   DALLAS COUNTY, TEXAS          
 
      §     PIZZA INN, INC.,   §    
 
      §    
 
  Counter-Plaintiff,   §    
 
      §    
v.
      §    
 
      §     PEPSICO, INC.   §    
 
      §    
 
  Counter-Defendant.   §   116th JUDICIAL DISTRICT

COMPROMISE SETTLEMENT AGREEMENT AND MUTUAL RELEASE
     This Compromise Settlement Agreement and Mutual Release (“Agreement”) is
entered into on December 14, 2006, (the “Execution Date”) by PepsiCo, Inc.
(“PepsiCo”) and Pizza Inn, Inc., (“Pizza Inn”), and acknowledged and agreed by
Timothy Taft and Jeff Ingram with respect to Paragraphs 7, 10 and 11 hereof, in
consideration of and for the reasons set forth below.
RECITALS
     WHEREAS, PepsiCo filed the above-captioned Lawsuit against Pizza Inn on or
about November 8, 2005, alleging that Pizza Inn was in breach of the Parties’
May 15, 1998, letter agreement (the “Beverage Agreement”) pursuant to which
PepsiCo supplied to Pizza Inn and its Participating Franchisees, inter alia,
packaged beverage products, dispensing equipment, marketing and support funds,
and related support services (the “PepsiCo Claims”);
     WHEREAS, Pizza Inn denies the allegations of the PepsiCo Claims and, on or
about February 20, 2006, filed its Original Counterclaim, alleging that PepsiCo
was in breach of the Beverage Agreement, had breached certain express or implied
warranties associated therewith, and had, through the actions of one of its
employees, defamed Pizza Inn’s business interests and its Chief Executive
Officer, and tortiously interfered with contracts between Pizza Inn and its
franchisees (the “Pizza Inn Counterclaims”);
COMPROMISE SETTLEMENT AGREEMENT
AND MUTUAL RELEASE - Page 1

 



--------------------------------------------------------------------------------



 



     WHEREAS, Pizza Inn denies the PepsiCo Claims and PepsiCo denies the Pizza
Inn Counterclaims (the PepsiCo Claims and Pizza Inn Counterclaims collectively
referred to as the “Claims”);
     WHEREAS, in order to avoid further costs of litigation, PepsiCo and Pizza
Inn (sometimes referred to collectively as the “Parties”) desire to fully
resolve all differences between them, including but not limited to the Claims in
the Lawsuit, and to enter into this agreement in full settlement and discharge
of all claims asserted or that could be asserted in the Lawsuit by either Party
against the other, from the beginning of time until the date of execution
hereof, upon the terms and conditions hereinafter set forth.
SETTLEMENT TERMS AND CONDITIONS
     NOW THEREFORE, for good and valuable consideration, the adequacy, receipt,
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
SETTLEMENT AMOUNT AND PAYMENT TERMS
     1. In consideration of the mutual promises and releases contained herein,
Pizza Inn shall pay to PepsiCo the sum of $410,000.00 in good funds (“Settlement
Amount”) to be received and confirmed by wire transfer in PepsiCo’s account on
or before 5:00 p.m. CST, on December 29, 2006. In order to secure payment of the
Settlement Amount, Pizza Inn shall execute and deliver to PepsiCo
contemporaneously with execution of this Agreement an Agreed Judgment in the
form attached hereto as Exhibit A, which PepsiCo shall cause its counsel to hold
in trust until the Settlement Amount is paid, PepsiCo has the right to file the
Agreed Judgment to enforce this Agreement, or this Agreement is terminated, all
as further provided below.
     2. It is expressly agreed and understood that time is of the essence with
respect to PepsiCo’s receipt of the Settlement Amount, and that in the event the
full Settlement Amount is not received by PepsiCo strictly within the time and
in the manner specified herein, then, at PepsiCo’s sole option, PepsiCo may
either terminate this Agreement, thereby rendering it null and void, or PepsiCo
may ratify and enforce this Agreement by filing the Agreed Judgment with the
Court.
     a. Should PepsiCo elect to terminate this Agreement, it shall provide
written notice of same to Pizza Inn on or before January 15, 2007, and shall
tender to Pizza Inn any amounts previously transferred to PepsiCo by Pizza Inn
pursuant to this Agreement together with the Agreed Judgment. Upon delivery of
same, this Agreement shall terminate, and all rights and liabilities, including
but not limited to all Claims and defenses in the Lawsuit, restored to the
Parties as if this Agreement never were executed.
     b. Should PepsiCo elect to ratify and enforce this Agreement, it may
immediately file with the Court the Agreed Judgment and proceed to enforce same.
To the extent that Pizza Inn has, prior to the filing of the Agreed Judgment,
paid any portion of the Settlement Amount to PepsiCo, the principal balance of
the Agreed Judgment shall be deemed to be reduced by such amount. It is
expressly agreed and understood that, in the event that PepsiCo proceeds to
enforce the Agreed Judgment, it shall be entitled to
COMPROMISE SETTLEMENT AGREEMENT
AND MUTUAL RELEASE - Page 2

 



--------------------------------------------------------------------------------



 



recover from Pizza Inn its attorney’s fees and other costs of collection,
together with interest on any unpaid amounts at the rate of 10% per annum from
January 1, 2007, until payment in full.
     3. Upon receipt by PepsiCo of the Settlement Amount strictly in accordance
with the requirements of Paragraph 1 above, or upon the filing by PepsiCo of the
Agreed Judgment, this Agreement shall become final and non-terminable by
PepsiCo. With the sole exception of PepsiCo’s right to terminate this Agreement
as provided in Paragraph 2(a) above, neither Party shall have the right to
terminate this Agreement except based on a material breach by the other Party
that remains uncured after written notice of same and a reasonable opportunity
to cure.
RELEASE AND DISCHARGE
     4. The following releases shall become effective upon receipt by PepsiCo of
the Settlement Amount strictly within the time and in the manner specified in
Paragraph 1 above, or upon PepsiCo’s filing of the Agreed Judgment as provided
in Paragraph 2(b) above (the “Release Date”).
     5. Upon the Release Date, PepsiCo, for and on behalf of itself and its
officers, employees, representatives, assigns, and successors and all others in
privity with it or any of them or who may claim under them or any of them by way
of a derivative claim or assignment, do hereby compromise and settle all matters
and FULLY RELEASE AND FOREVER DISCHARGE Pizza Inn, its attorneys, officers,
partners, members, directors, employees, agents, servants, shareholders,
insurers, reinsurers, representatives, assigns, affiliate companies, parent
companies, subsidiaries, successors, and all other persons, firms, organizations
or corporations in privity with it, or any of them, as well as any other persons
or companies, whether named herein or not, of and from all claims, debts,
demands, actions, causes of action, suits, sums of money, contracts, agreements,
judgment, controversies and liabilities whatsoever, both at law and in equity,
common law or statutory, which PepsiCo has held or may now or in the future hold
against Pizza Inn. This Release and Discharge specifically includes, but is not
limited to, the Claims asserted or that could have been asserted in the Lawsuit.
     6. Upon the Release Date, Pizza Inn, for and on behalf of itself and its
officers, employees, representatives, assigns, and successors and all others in
privity with it or any of them or who may claim under them or any of them by way
of a derivative claim or assignment, do hereby compromise and settle all matters
and FULLY RELEASE AND FOREVER DISCHARGE PepsiCo, its attorneys, officers,
partners, members, directors, employees, agents, servants, shareholders,
insurers, reinsurers, representatives, assigns, affiliate companies, parent
companies, subsidiaries, successors, and all other persons, firms, organizations
or corporations in privity with it, or any of them, as well as any other persons
or companies, whether named herein or not, of and from all claims, debts,
demands, actions, causes of action, suits, sums of money, contracts, agreements,
judgment, controversies and liabilities whatsoever, both at law and in equity,
common law or statutory, which Pizza Inn has held or may now or in the future
hold against PepsiCo. This Release and Discharge specifically includes, but is
not limited to, the Claims asserted or that could have been asserted in the
Lawsuit.
     7. The foregoing releases expressly include, but are not limited to, any
and all claims or causes of action, whether asserted in the Lawsuit or not, in
favor of Pizza Inn or Timothy Taft,
COMPROMISE SETTLEMENT AGREEMENT
AND MUTUAL RELEASE - Page 3

 



--------------------------------------------------------------------------------



 



against PepsiCo or Jeff Ingram, or vice versa, related to or arising from any
message board postings, statements or publications, made by Mr. Ingram or
Mr. Taft.
     8. The foregoing releases expressly do not include any claims arising under
this Agreement, and any actions by PepsiCo to enforce its rights pursuant to
Paragraph 2(b) above.
DISMISSAL OF SUIT
     9. Upon the Release Date, or as soon thereafter as practicable, the Parties
shall dismiss with prejudice all claims asserted or that could have been
asserted by either of them in the Lawsuit. The Agreed Order of Dismissal shall
provide for a dismissal with prejudice, with costs to be taxed against the party
incurring same.
CONFIDENTIALITY
     10. The Parties and additional signatories hereto agree that they shall not
knowingly make or publish, or cause to be made or published, any oral or written
statement to any person or entity (i) that discusses or otherwise discloses the
substance of any settlement discussions or negotiations relating to the Claims
in the Lawsuit prior to this settlement (other than the specific terms of this
Agreement); or (ii) that discusses or otherwise discloses any information
designated by the other Party as Confidential pursuant to the Agreed Protective
Order entered in the Lawsuit on July 11, 2006. It is expressly agreed and
understood that the Agreed Protective Order shall remain binding and in full
force and effect according to its terms following execution of this Agreement
and dismissal of the Lawsuit.
REPRESENTATIONS, WARRANTIES AND COVENANTS
     11. Each of the Parties and the additional signatories make the following
representations, warranties, and covenants:
     a. The Parties and signatories hereto each warrant and represent that they
have read this Agreement, they have conferred with their respective attorneys
concerning this Agreement and the terms and conditions hereof, and that they
fully understand the terms, conditions, requirements and effects of this
Agreement.
     b. The Parties and signatories hereto each warrant and represent that they
are executing this Agreement freely and voluntarily, without threat, duress,
coercion or promise of consideration other than that stated herein and that they
are competent to execute this Agreement and have the authority to enter into the
terms and conditions set forth herein.
     c. The Parties hereto each warrant and represent that the individual
executing this Agreement on its respective behalf has the authority and power to
execute this Agreement for the entity on behalf of which he or she executes this
Agreement.
     d. The Parties and signatories hereto each warrant and represent that it is
the full and complete owner of all right, title and interest in the claims and
to all claims released by such Party or signatory in this Agreement and that
there has been no
COMPROMISE SETTLEMENT AGREEMENT
AND MUTUAL RELEASE - Page 4

 



--------------------------------------------------------------------------------



 



assignment or other transfer of right, title or interest in any of the claims
released in this Agreement.
     12. The representations and warranties contained herein shall survive the
execution and performance of this Agreement.
ENTIRE AGREEMENT
     13. Except as expressly provided herein, this Agreement constitutes the
entire agreement and understanding among the Parties with respect to the subject
matter hereof. This Agreement supersedes all prior oral and written
communications, agreements, arrangements and understandings (written or
otherwise) with respect to such actual or potential claims and no oral or
written communication, representation or warranty, express or implied, has been
made by or relied upon by any Party hereto, except as expressly contained
herein. This Agreement may not be modified, amended or altered in any way, or
rescinded except by a writing executed and signed by the Parties, subject only
to PepsiCo’s rights set forth in Paragraph 2 hereof. Any waiver of any term or
condition of this Agreement must be in writing and shall only be effective for
the specific period and purpose expressly stated therein, and any such waiver
shall not constitute or be construed as the waiver of any other provisions
hereof or for any other purpose or time.
RESPONSIBILITY FOR COSTS
     14. The Parties acknowledge that each is responsible to pay its own
attorneys’ fees and costs, including taxable costs of court. The Parties
declare, represent and warrant that their attorneys have been or will be paid in
full and that their attorneys do not have, nor shall they seek to recover, any
claims or damages against or from the other Party.
NON-WAIVER
     15. No delay or omission by a Party to exercise any right in connection
herewith shall impair such right or be construed to be a waiver thereof and no
waiver of any right or the breach of any provision hereof shall be construed to
be a waiver of any other right or provision or any subsequent breach of such
provision.
NO ADMISSION OF FACT OR LIABILITY
     16. The Parties each acknowledge and agree that this Agreement is being
executed, and the consideration hereunder being given by each Party, in full
compromise and settlement of disputed claims among the Parties and to avoid
further trouble, litigation, and expense and that the fact of this Agreement
shall not be taken in any way as an admission of fact or liability by any Party.
In the event of termination of this Agreement pursuant to Paragraph 2(a),
neither the fact of this Agreement nor any term or provision hereof, or any
actions taken pursuant hereto, shall be usable or admissible in any proceeding
between the Parties.
CHOICE OF LAW
     17. THIS AGREEMENT, ANY DISPUTES WHICH MAY ARISE IN CONNECTION WITH THE
INTERPRETATION OR ENFORCEMENT OF THE
COMPROMISE SETTLEMENT AGREEMENT
AND MUTUAL RELEASE - Page 5

 



--------------------------------------------------------------------------------



 



AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES GENERALLY SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND WITHOUT REGARD OR REFERENCE TO
CHOICE OR CONFLICT OF LAW RULES.
EXECUTION IN COUNTERPARTS
     18. This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original for all purposes, and all of which together shall
constitute one instrument when executed by the Parties and signatories hereto.
Any signature page of a counterpart executed by any Party (and any notarial
acknowledgment thereof) may be detached from such counterpart without impairing
the legal effect of the signature or signatures thereon and be attached to
another counterpart identical in form thereto but having attached to it one or
more additional signature pages (and notarial acknowledgments) signed by the
other Party.
SEVERABILITY
     19. The provisions of this Agreement are severable, and if any of the
provisions shall be held by any court of competent jurisdiction to be
unenforceable, such holding shall not affect or impair any other provision
hereof.
FURTHER ASSURANCES
     20. The Parties each agree to take or cause to be taken all other actions
reasonably necessary to carry out the provisions of this Agreement.
HEADINGS
     21. The headings of this Agreement are for the purpose of reference only
and shall not limit or otherwise affect the meaning thereof.
[remainder of this page intentionally left blank; signature pages follow]
COMPROMISE SETTLEMENT AGREEMENT
AND MUTUAL RELEASE - Page 6

 



--------------------------------------------------------------------------------



 



SIGNATURES AND ACKNOWLEDGMENTS
     Accepted, agreed and acknowledged as of the Execution Date first set forth
above:

     
PEPSICO, INC.
   
 
   
By: /s/ Kathryn L. Carson
 
Its: Assistant Secretary
   
 
   
PIZZA INN, INC.
   
 
   
By: /s/ Timothy P. Taft
 
Its: Chief Executive Officer
   

Timothy Taft and Jeff Ingram execute this Agreement for purposes of
acknowledging and agreeing to the provisions of Paragraphs 7, 10 and 11 hereof.

     
/s/ Timothy P. Taft
 
Timothy Taft
   
 
   
/s/ Jeff Ingram
 
Jeff Ingram
   

COMPROMISE SETTLEMENT AGREEMENT
AND MUTUAL RELEASE - Page 7

 